RODGERS, Justice:
This is an eminent domain proceeding originating in the County Court of Jackson County, Mississippi. The Mississippi State Highway Commission sought to acquire one and nine one-hundredths (1.09) acres of land belonging to appellant, Erla B. Henry, for highway purposes. The appellant owns a small tract of land, oblong in shape, having an area of seven and sixty-five one-hundreths (7.65) acres. The strip sought to be acquired is on the east side of the property and the appellant will have no access to the proposed road on the east of her property, but will have access from the north.
The appraisers for the Commission testified to “the before and after taking” value of the property. The attorney for defendant, Mrs. Henry, attempted to show the value of this tract of property as lots and fix the value upon “front footage.” The appellant bases this contention upon the case of Mississippi State Highway Commission v. Brooks, 239 Miss. 308, 123 So.2d 423 (1960). This case simply holds that the value of land is not to be determined on the basis of the condition in which the owner maintained it, but rather with reference to any use to which it is reasonably adaptable, provided there is some probability that the land may be used for that purpose within a reasonable time. The jury may consider that the land is valuable as potential residential property, or other use for which the land is adapted. The holding in Brooks alludes, of course, to the present value of the land, taking into consideration, its adaptability. It does not mean that the present value of the land may be determined to be of equal value as established residential property or valued on a lot footage basis, as if the undeveloped land were a residential or business subdivision. The purpose of permitting the intro*779duction of evidence to show adaptability of land is to show why the property would sell in the present market for more than undeveloped land with no impending future development.
We think the following cases control our decision in the instant case: Mississippi State Highway Commission v. Duckworth, 203 So.2d 591 (Miss.1967); Green Acres Memorial Park, Inc. v. Mississippi State Highway Commission, 246 Miss. 855, 153 So.2d 286 (1963).
A careful examination of the record in this case reveals no reversible error and for that reason the judgment of the trial court should be affirmed.
Affirmed.
ETHRIDGE, C. J., and JONES, BRADY and SMITH, JJ., concur.